            Case 3:19-cv-01562-SRU Document 1 Filed 10/03/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

                                               )
PHEBEE ALLSOP,                                 )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )              C.A. NO. 3:19-cv-1562
                                               )
AMAZON.COM SERVICES, INC. AND                  )
AMAZON.COM, INC.,                              )
                                               )
               Defendants.                     )
                                               )

                                    NOTICE OF REMOVAL

       TO:     THE CHIEF JUDGE AND JUDGES OF THE UNITED STATES DISTRICT
               COURT FOR THE DISTRICT OF CONNECTICUT

       Defendants Amazon.com Services, Inc. and Amazon.com, Inc. (collectively, “Amazon”)

file this Notice of Removal of the above-captioned action from the Superior Court, Judicial District

of Hartford at Hartford, State of Connecticut, to the United States District Court for the District of

Connecticut, pursuant to 28 U.S.C. §§ 1332(a)(1), 1441 and 1446. In support of this Notice of

Removal, Amazon states:

                                        INTRODUCTION

       1.      Plaintiff filed her Complaint in the Connecticut Superior Court, Judicial District of

Hartford at Hartford, on September 4, 2019. Plaintiff’s Complaint asserts claims for strict product

liability, negligence, breach of warranty, and failure to warn under Connecticut’s Product Liability

Act against Amazon resulting from an allegedly defective case for her iPhone mobile phone. (See

Plaintiff’s Complaint (“Compl.”) at ¶¶ 1, 3, attached hereto as Exhibit 1).
             Case 3:19-cv-01562-SRU Document 1 Filed 10/03/19 Page 2 of 6




        2.      In her Complaint, Plaintiff alleges that on October 5, 2017, she went to sleep with

the case against her right leg and awoke to find she had sustained a burn to her right leg from the

case. (Ex. 1 at ¶ 13).

        3.      Plaintiff alleges the case was designed and manufactured by a foreign manufacturer

(identified as “Crazy Panda”) and sold by Amazon on its website. (Ex. 1 at ¶¶ 3-4).

        4.      The underlying action is one for which this Court has original jurisdiction under 28

U.S.C. § 1332 and which may be removed to this Court pursuant to 28 U.S.C. § 1441(a) because

there is complete diversity of citizenship between Plaintiff and Amazon; the amount in

controversy, exclusive of interest and costs, exceeds $75,000; Amazon’s Notice of Removal is

timely filed; and venue is proper in this district.

                                  TIMELINESS OF REMOVAL

        5.      Plaintiff filed her Summons and Complaint in the Connecticut Superior Court,

Judicial District of Hartford at Hartford, on September 4, 2019.

        6.      Plaintiff has filed an Affidavit of Service in Connecticut Superior Court asserting

that her Summons and Complaint were served on Amazon.com Services, Inc. on September 9,

2019, via Corporation Service Company and upon Amazon.com, Inc. on September 9, 2019, via

certified mail at 410 Terry Ave. North, Seattle, WA 98109-5210. (See Proof of Service attached

hereto as Exhibit 2).

        7.      This Notice of Removal is being filed within 30 days after receipt by Amazon of a

copy of the Summons and Complaint in this matter and is, therefore, timely under 28 U.S.C. §

1446(b).




                                                      2
               Case 3:19-cv-01562-SRU Document 1 Filed 10/03/19 Page 3 of 6




                                  DIVERSITY OF CITIZENSHIP

          8.      Upon information and belief, Plaintiff Phebee Allsop is a resident of Connecticut.

(Ex. 1).

          9.      Defendant Amazon.com Services, Inc. is a Delaware corporation with a principal

place of business in the State of Washington at 410 Terry Ave. North, Seattle, WA 98109.

          10.     Defendant Amazon.com, Inc. is a Delaware corporation with a principal place of

business in the State of Washington at 410 Terry Ave. North, Seattle, WA 98109.

          11.     A corporation is deemed a citizen of the state of incorporation and of the state where

it has its principal place of business. 28 U.S.C. § 1332(c). Therefore, each Amazon defendant is

deemed a citizen of Delaware and Washington for jurisdiction purposes. Accordingly, complete

diversity of citizenship exists under 28 U.S.C. § 1332.

                                   AMOUNT IN CONTROVERSY

          12.     In her Complaint, Plaintiff alleges she suffered a second-degree burn to her upper

right leg as a result of the purportedly defective product, which has resulted in a permanent scar to

her leg. She also alleges she has incurred expenses for medical care and treatment of her injuries

and that it is likely her injuries will require future medical treatment and expenditures. (Ex. 1 at ¶¶

28-31).

          13.     The amount in controversy is believed to exceed $75,000, exclusive of interests and

costs, because Plaintiff alleges that she sustained a severe burn and permanent scarring to her right

leg as a result of the purportedly defective product, which has left her “disabled,” and that she

continues to “suffer from pain, discomfort, emotional upset, limitation of motion and restriction of

activity” as a result of the incident. (Ex. 1 at ¶¶ 28-30). Therefore, in light of the seriousness of

Plaintiff’s alleged injuries and damages, the amount in controversy is believed to exceed $75,000.



                                                    3
          Case 3:19-cv-01562-SRU Document 1 Filed 10/03/19 Page 4 of 6




       14.     Where a plaintiff has not pled a specific amount of damages, the amount-in-

controversy requirement is satisfied when the defendant has shown by a preponderance of the

evidence that the amount in controversy exceeds $75,000 based on the seriousness of the plaintiff’s

claimed injuries and damages. 28 U.S.C. § 1446(c)(2)(B). In this case, the Complaint does not

specify the amount of alleged damages; however, it alleges that Plaintiff sustained “a second

degree burn injury to her upper right leg” resulting in a “permanent scar to her leg” rendering her

“sore and disabled”. Therefore, a jury in this case will be asked to value not just Plaintiff’s alleged

medical expenses, but also her pain and suffering and the impact the incident has had on her life

and activities. See Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 205–06 (2d. Cir. 2001) (“A

case is removable when the initial pleading ‘enables the defendant to intelligently ascertain

removability from the face of such pleading so that in its petition for removal, the defendant can

make a short and plain statement of the grounds for removal as required by 25 U.S.C. § 1446(a).’”

(internal quotation marks and brackets omitted)).

                                              VENUE

       15.     Removal shall be to the “district and division embracing the place where such

action is pending” under 28 U.S.C. § 1441(a). The United States District Court for the District of

Connecticut is the federal judicial district encompassing the Connecticut Superior Court, Judicial

District of Hartford at Hartford, where this action was originally filed. Therefore, venue is proper

in this district under 28 U.S.C. § 1441(a).

                                   CONSENT AND JOINDER

       16.     All defendants consent to and join this Notice of Removal.




                                                  4
          Case 3:19-cv-01562-SRU Document 1 Filed 10/03/19 Page 5 of 6




                                    NOTICE OF REMOVAL

       17.     A stamped copy of this Notice of Removal will be promptly filed with the clerk of

the Superior Court, Judicial District of Hartford at Hartford, State of Connecticut, and served upon

counsel of record for Plaintiff pursuant to 28 U.S.C. § 1446(d). A copy of the Notice of Removal

to be filed with the Hartford Superior Court (without attachments) and served on opposing counsel

is attached as Exhibit 3.

                                   STATE COURT RECORD

       18.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

received by the removing Defendants, including the docket sheet and all documents filed in this

case, are attached hereto as Exhibits 1-2.

       19.     The Civil Action Cover Sheet is attached hereto as Exhibit 4.

       WHEREFORE, Defendants Amazon.com Services, Inc. and Amazon.com, Inc. request

removal of the above-captioned action from the Superior Court, Judicial District of Hartford at

Hartford, State of Connecticut, to the United States District Court for the District of Connecticut.

       DATED: October 3, 2019

                                                      AMAZON.COM SERVICES, INC. AND
                                                      AMAZON.COM, INC.

                                                      By their Attorney,

                                                      CAMPBELL CONROY & O’NEIL, P.C.

                                                      /s/ Jacob J. Lantry
                                                      Jacob J. Lantry (Juris # 437262)
                                                      jlantry@campbell-trial-lawyers.com
                                                      1 Constitution Wharf, Suite 310
                                                      Boston, MA 02129
                                                      Tel: (617) 241-3000
                                                      Fax: (617) 241-5115




                                                 5
          Case 3:19-cv-01562-SRU Document 1 Filed 10/03/19 Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I, Jacob J. Lantry, counsel for Defendants Amazon.com Services, Inc. and Amazon.com,
Inc., hereby certify that on October 3, 2019, the foregoing Notice of Removal was filed
electronically with the Court using the Court’s electronic filing system (CM/ECF) and served by
regular mail on anyone unable to accept electronic filing of the foregoing document. Notice of
this filing will be sent by email to all parties by operation of the Court’s CM/ECF system as
indicated on the Notice of Electronic Filing. Parties may also access this filing through the Court’s
CM/ECF system.

William J. Ronalter, Esquire
Shipman & Goodwin, LLP
One Constitution Plaza
Hartford, CT 06103

                                                      /s/ Jacob J. Lantry
                                                      Jacob J. Lantry




                                                 6
